     Case 6:19-cv-00066-JRH-BWC Document 10 Filed 01/04/21 Page 1 of 1
                                                                                                  e:d
                                                                                   IIQ n!"'Tru 1 COURT
                                                                                   ^●^iuGumoiV.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                           ZQIl        'U A G: 41
                              STATESBORO DIVISION
                                                                                  OLER
                                                                                           SO. OiOl. Or OA.
 DARIUS DAVIS,

                Plaintiff.                                  CIVIL ACTION NO.: 6:I9-cv-66

        V.


 CERT OFFICER MILLER; and CERT
 OFFICER SENSIEO,

                Defendants.



                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate .ludge’s Report and Recommendation, doc. 8.          No party to this action Filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate .Fudge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs claims for monetary damages against

Defendants in their official capacities. PlaintilTs deliberate indifference to medical treatment and

excessive force claims against Defendants remain pending. Doc. 9.

       SO ORDERED, this                day of.lanuary, 2021.




                                       .1. RANDAL         L. CI-IIET .FUDGE
                                      UNITED ST/TES DISTRICT COUR'
                                      ^OLITI-IE DISTRICT OF GEORGIA
